 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNY BROWN,                                      No. 2:17-cv-1833 CKD P
12                       Plaintiff,
13           v.                                         ORDER AND
14    CDCR MEDICAL CARE SYSTEM,                         FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17          Plaintiff is a California prisoner proceeding without counsel. Plaintiff seeks relief

18   pursuant to 42 U.S.C. § 1983, and is proceeding in forma pauperis. This proceeding was referred

19   to this court pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

20          On November 8, 2017, the court screened plaintiff’s complaint, as the court is required to

21   do under 28 U.S.C. § 1915A(a). The court found the complaint failed to state a claim upon which

22   relief can be granted and dismissed with leave to amend. The court provided plaintiff with

23   guidance as to the contents of his amended complaint.

24            On May 3, 2018, the court screened plaintiff’s amended complaint. The amended

25   complaint was also dismissed for failure to state a claim upon which relief can be granted and

26   leave to amend a second time was granted. Again, the court provided plaintiff with guidance as

27   to how to proceed. In response to the court’s order, plaintiff has filed a second, third and fourth

28   amended complaint. As plaintiff knows, Local Rule 220 requires that any amended complaint be
                                                        1
 1   complete in itself without reference to any prior pleading. See ECF Nos. 5 at 3 & 12 at 2.

 2   Therefore, the court will now screen plaintiff’s latest amended complaint, the fourth amended.

 3           As plaintiff also already knows, the court must dismiss a complaint or portion thereof if

 4   the prisoner has raised claims that are legally “frivolous or malicious,” that fail to state a claim

 5   upon which relief may be granted, or that seek monetary relief from a defendant who is immune

 6   from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 7           Generally speaking, plaintiff complains about his conviction, sentence and medical care in

 8   his fourth amended complaint. As with his original and first amended complaints, the allegations

 9   are too vague to state a claim upon which relief might be granted under the Eighth Amendment

10   for denial of medical care despite the fact that in the court’s previous two screening orders,

11   plaintiff was instructed as to the requirements for stating a claim. As for his conviction and

12   sentence, when a state prisoner challenges the legality of his custody and the relief he seeks is the

13   determination of his entitlement to an earlier or immediate release, his sole federal remedy is a

14   writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

15           For these reasons, plaintiff’s fourth amended complaint fails to state a claim upon which

16   relief can be granted and must be dismissed. Providing plaintiff with advice a third time as to

17   how he might state a claim upon which he might proceed under the Eighth Amendment, and

18   providing plaintiff leave to file a fifth amended complaint appear futile.1 Therefore, leave to

19   amend will not be granted.

20           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district
21   court judge to this case.

22   /////

23   /////

24   /////

25   /////

26
27   1
       The court has reviewed plaintiff’s second and third amended complaints. Neither of those
     pleadings state a claim upon which relief can be granted, and neither suggest any reasonable basis
28   for again granting plaintiff leave to amend.
                                                       2
 1            IT IS HEREBY RECOMMENDED that:

 2            1. Plaintiff’s fourth amended complaint (ECF No. 19) be dismissed for failure to state a

 3   claim upon which relief can be granted; and

 4            2. This case be closed.

 5            These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

 7   being served with these findings and recommendations, plaintiff may file written objections with

 8   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 9   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

10   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

11   1991).

12   Dated: October 3, 2018
                                                      _____________________________________
13
                                                      CAROLYN K. DELANEY
14                                                    UNITED STATES MAGISTRATE JUDGE

15

16

17   1
     brow1833.frs
18

19

20
21

22

23

24

25

26
27

28
                                                       3
